 1   WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN LLP
     DON SPRINGMEYER, ESQ. (SBN 1021)
 2   DANIEL BRAVO, ESQ. (SBN 13078)
     3556 E. Russel Rd., 2nd Floor
 3   Las Vegas, NV 89120

 4   SOMMERS SCHWARTZ, P.C.
     JASON J. THOMPSON, ESQ. (admitted pro hac vice)
 5   ROD M. JOHNSTON, ESQ. (admitted pro hac vice)
     One Towne Square, Suite 1700
 6   Southfield, Michigan 48076

 7   Counsel for Plaintiffs

 8                                 UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10
     ALFRED DARNELL GREENE and                              CASE NO.: 2:18-CV-01760-GMN-VCF
11   CHRISTOPHER SUASAENG, individually,
     and on behalf of all others similarly situated,        PROPOSED NOTICE TO BE
12                                                          DISTRIBUTED TO POTENTIAL OPT-IN
                                    Plaintiffs,             PLAINTIFFS PURSUANT TO 29 U.S.C. §
13
                                                            216(b)
14   vs.

15   OMNI LIMOUSINE, INC.,

16                                  Defendant.

17

18          Pursuant to this Court’s June 15, 2019 Order (ECF No. 30) granting conditional
19   certification of the proposed Collective under 29 U.S.C. § 216(b) and denying Plaintiffs’
20   proposed Notice to the Collective, the parties have met and conferred to add a provision to the
21   proposed Notice that concisely explains the subject of arbitration and the parties’ respective
22   contentions regarding it. Pursuant to this Court’s instructions, the parties hereby resubmit the
23   proposed Notice for the Court’s approval. The proposed Notice is attached hereto as Exhibit A.
24   The provision explaining the subject of arbitration and the parties’ respective contentions
25   regarding it can be found at Section 11. In all other respects, the proposed Notice is identical to
26   the one submitted by the Plaintiffs in connection with Plaintiffs’ Pre-Discovery Motion for
27   Conditional Collective Certification and Court-Supervised Notice to Potential Opt-In Plaintiffs
28

                                                       1 of 2
 1   Pursuant to 29 U.S.C. § 216(b). See ECF No. 23-1.

 2          WHEREFORE, THE PARTIES THROUGH THEIR RESPECTIVE COUNSEL, hereby

 3   respectfully request that the Court approve the parties’ proposed Notice to the Collective.

 4

 5

 6   DATED this 1st day of July, 2019                 DATED this 1st day of July, 2019

 7   GARG GOLDEN LAW FIRM                             WOLF, RIFKIN, SHAPIRO, SCHULMAN
                                                      & RABKIN LLP
 8
     By /s/ Whitney J. Selert
 9     Anthony B. Golden, Esq.
       Puneet K. Garg, Esq.                           By /s/ Don Springmeyer
10     Whitney J. Selert, Esq.                          Don Springmeyer, Esq. (SBN 1021)
       3145 St. Rose Parkway, Suite 230                 Daniel Bravo, Esq. (SBN 13078)
11     Henderson, Nevada 89052                          3556 E. Russel Rd., 2nd Floor
12     (702) 850-0202                                   Las Vegas, NV 89120
                                                        (702) 341-5200
13      Counsel for Defendant
                                                            SOMMERS SCHWARTZ, P.C.
14                                                          Jason J. Thompson, Esq. (Admitted pro
                                                            hac vice)
15
                                                            Rod M. Johnston, Esq. (Admitted pro hac
16                                                          vice)
                                                            One Towne Square, Suite 1700
17                                                          Southfield, Michigan 48076
18                                                          Counsel for Plaintiffs
19
               APPROVED.
20
                           2 day of July, 2019.
               Dated this ____
21

22

23             Gloria M. Navarro, Chief Judge
               UNITED STATES DISTRICT COURT
24

25

26

27

28

                                                   2 of 2
Case 2:18-cv-01760-GMN-VCF Document 33-1 Filed 07/01/19 Page 1 of 6




                      Exhibit A




              Proposed Notice




                      Exhibit A
      Case 2:18-cv-01760-GMN-VCF Document 33-1 Filed 07/01/19 Page 2 of 6




                      NOTICE OF COLLECTIVE ACTION LAWSUIT
                                AND RIGHT TO JOIN

TO:    ALL CURRENT AND FORMER HOURLY CHAUFFEURS/LIMOUSINE DRIVERS
       WHO WORKED FOR DEFENDANT OMNI LIMOUSINE, INC. AT ANY TIME FROM
       SEPTEMBER 11, 2015 TO THE PRESENT.

RE:    FAIR LABOR STANDARDS ACT LAWSUIT FILED AGAINST OMNI LIMOUSINE,
       INC.

1.     INTRODUCTION

       This Notice is to inform you about a lawsuit in which you might be able to make a claim for
       damages under the federal Fair Labor Standards Act, to advise you of how your rights may
       be affected by this lawsuit, and to instruct you on the procedure for participating in this
       lawsuit, if you so choose.

2.     DESCRIPTION OF THE LAWSUIT

       On September 11, 2018, Alfred Darnell Greene and Christopher Suasaeng (“Plaintiffs”),
       on behalf of themselves and others similarly situated, filed a lawsuit in the United States
       District Court for the District of Nevada (the “Court”), against Omni Limousine, Inc.
       (“Defendant”).

       The lawsuit alleges that Defendant violated the federal Fair Labor Standards Act (“FLSA”)
       by failing to compensate its hourly limousine drivers for all hours worked, including time
       spent completing required work activities prior to the actual pickup of the client such as
       driving to the pickup location and waiting for the actual fare. In addition, Plaintiffs allege
       that Defendant failed to pay the correct hourly rate for overtime hours worked both by
       failing to pay any overtime premium compensation and by failing to include
       nondiscretionary bonuses and gratuities in the total sum earned before dividing by hours
       worked. Plaintiffs seek an additional equal amount to the wages owed as liquidated
       damages, as well as attorneys’ fees and costs. This litigation is currently in the early pretrial
       stage.

       Defendant denies Plaintiffs’ allegations and further denies that it has violated the FLSA or
       failed to properly pay its limousine drivers. Moreover, Defendant denies Plaintiffs’
       allegations that it is liable to Plaintiffs and Class members under any circumstances.

3.     NO OPINION EXPRESSED AS TO MERITS OF LAWSUIT

       This Notice is for the sole purpose of providing current and former limousine drivers with
       information concerning their potential right to join this lawsuit. Although this Notice and
       its contents have been authorized by the Court, this litigation is currently in the early
       pretrial stage, the Court has taken no position regarding the merits of Plaintiffs’ claims, and
       there is no assurance that the Court will grant any relief (including monetary damages) to
       you, Plaintiffs, or others similarly situated.
     Case 2:18-cv-01760-GMN-VCF Document 33-1 Filed 07/01/19 Page 3 of 6



4.   PERSONS ELIGIBLE TO RECEIVE THIS NOTICE

      The Court has approved this Notice to be distributed to:

              All current and former Chauffeurs/Limousine Drivers who worked for
              Defendant Omni Limousine, Inc. at any time on or after September 11,
              2015 to the present.

5.    YOUR RIGHT TO PARTICIPATE IN THIS LAWSUIT

      If you meet the description in the preceding Paragraph and believe that you performed
      work for Defendant for which you were not compensated (including time spent completing
      required work activities prior to the actual pickup of the client such as driving to the pickup
      location and waiting for the actual fare) and/or were required to work in excess of 40 hours
      in one or more workweeks without receiving overtime compensation, you may join and
      participate in this lawsuit if you wish. It is entirely your own decision whether to join this
      lawsuit.

6.   EFFECT OF JOINING THIS LAWSUIT

      If you choose to join this lawsuit, you will be bound by any judgment on any claim you
      may have under the FLSA, whether favorable or unfavorable. That means that, if you win,
      you may be eligible to share in the monetary award; if you lose, no money will be awarded,
      and you will not be able to file another lawsuit regarding the matters raised in the lawsuit.

      While this lawsuit is proceeding, it is possible that you may be required to respond under
      oath to written questions, to have your deposition taken, to produce documents, and/or to
      testify in court at a trial or hearing in the United States federal courthouse in Las Vegas,
      Nevada.

7.    NO LEGAL EFFECT IN NOT JOINING THIS LAWSUIT

      If you choose not to join this lawsuit, you will not be affected or bound by any judgment,
      favorable or unfavorable, on any of the claims brought under the FLSA that are alleged in
      this lawsuit. If you choose not to join this lawsuit, you retain all rights, if any, that you may
      have under the FLSA.

8.    LEGAL REPRESENTATION

      The attorneys for Plaintiffs and the proposed opt-in class are the law firms of Sommers
      Schwartz, P.C. and Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP. Their addresses and
      telephone numbers are:

      Jason J. Thompson, Esq.                                 Don Springmeyer, Esq.
      Rod M. Johnston, Esq.                                   Daniel Bravo, Esq.
      Sommers Schwartz, P.C.                                  Wolf, Rifkin, Shapiro, Schulman &
      One Towne Square, Suite 1700                            Rabkin, LLP
      Southfield, Michigan 48076                              3556 E. Russell Road, 2nd Floor
      Telephone: (248) 355-0300                               Las Vegas, Nevada 89120
                                                 2
      Case 2:18-cv-01760-GMN-VCF Document 33-1 Filed 07/01/19 Page 4 of 6



                                                             Telephone: (702) 341-5200

       If you choose to join the lawsuit, the law firms listed above will represent you unless you
       obtain another attorney. You will not be required to pay any attorneys’ fees or court costs to
       the Plaintiffs’ lawyers at this time and you will not pay any attorneys’ fees unless you
       prevail. In the event the Plaintiffs prevail in the lawsuit, either by judgment or by
       settlement, Plaintiffs’ attorneys will ask the Court to order Defendant to pay Plaintiffs’
       lawyers their reasonable attorneys’ fees and reimburse them for any expenses. Plaintiffs’
       attorneys will be compensated by the greater of either a forty (40%) percent contingent fee
       of all sums recovered by settlement or judgment, or whatever attorneys fee is awarded by
       the Court or obtained/negotiated through a settlement. The Court must approve any fees
       received by Plaintiffs’ lawyers.

       You also have the option to retain an attorney of your own choice at your own expense.

9.     HOW TO JOIN THIS LAWSUIT

       If you wish to join this lawsuit, your signed Consent to Join form must be filed with the
       Court by [60 days]_______, 2019 for you to be eligible to participate in this lawsuit and to
       preserve any legal right you may have to participate in this lawsuit. If you have already
       submitted a Consent to Join form, you do not need to submit another one at this time. Until
       the Consent to Join form is filed with the Court, the statute of limitations on any claim you
       may have will continue to run. If you file a Consent to Join form, your continued right to
       participate in this lawsuit may depend upon a later decision by the Court that you and
       Plaintiffs are similarly situated.

       If you wish to join this lawsuit and have the law firms of Sommers Schwartz, P.C. and
       Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP represent you, you must complete, sign
       and mail the enclosed Consent to Join form in the enclosed stamped envelope to:

       Veronica Stewart
       Sommers Schwartz, P.C.
       One Towne Square, Suite 1700
       Southfield, Michigan 48076
       Fax: (248) 746-4593
       Email: FLSA@sommerspc.com

10.    NO RETALIATION PERMITTED

       The FLSA prohibits employers, such as Defendant, from retaliating against or taking
       adverse actions against any person for filing a lawsuit, claim or complaint for
       compensation, assisting or testifying in a lawsuit under the FLSA, or otherwise
       participating in a proceeding or exercising their rights under the FLSA.

11.    ARBITRATION

       Defendant contends that Plaintiffs are members of an employee bargaining unit
       represented by the International Brotherhood of Teamsters Union, Local 713, which
                                                 3
      Case 2:18-cv-01760-GMN-VCF Document 33-1 Filed 07/01/19 Page 5 of 6



       negotiated a Collective Bargaining Agreement (“CBA”) that requires that all disputes over
       the terms and conditions of employment be submitted to individual arbitration, including
       specifically the claims at issue in this lawsuit. Plaintiffs deny being members of an
       employee bargaining unit represented by Local 713 and deny that they and similarly
       situated employees are required to arbitrate their claims. The Court has not yet taken any
       position as to whether the named Plaintiffs and similarly situated employees are members
       of the employee bargaining unit represented by Local 713; nor has the Court taken a
       position regarding the validity of the CBA’s arbitration provision.

       What does this mean? If you chose to join this action and if the Court later determines that
       you were or are a member of an employee bargaining unit represented by Local 713, the
       Court may order you to arbitrate your claim, if any, individually against Defendant,
       independent and separate from this lawsuit. If that happens, you will receive notice and an
       opportunity to decide whether to pursue that action or do nothing.

12.    FURTHER INFORMATION

       For further information about this lawsuit, you may contact Plaintiffs’ counsel by mail at
       the addresses indicated above in paragraph 8, by telephone at [insert toll-free number], or
       by e-mail at FLSA@sommerspc.com



                           PLEASE DO NOT ATTEMPT TO CONTACT
                           THE COURT REGARDING THIS LAWSUIT




                                                4
     Case 2:18-cv-01760-GMN-VCF Document 33-1 Filed 07/01/19 Page 6 of 6



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA

ALFRED DARNELL GREENE and                                        Case No. 2:18-cv-01760-GMN-VCF
CHRISTOPHER SUASAENG, individually,
and on behalf of all others similarly situated,

                Plaintiffs,

         vs.

OMNI LIMOUSINE, INC.

                Defendant.



                                CONSENT TO JOIN LAWSUIT

I state that I worked as a Chauffeur/Limousine Driver for Omni Limousine, Inc. (“Defendant”) at
some point on or after September 11, 2015, and during some or all of that time I was required by
Defendant to perform work for which I was not compensated and/or I was required to work in
excess of 40 hours per week without receiving overtime premium compensation. I hereby
consent to sue Defendant for damages including unpaid overtime compensation under the federal
Fair Labor Standards Act, 29 U.S.C. § 216(b), and I hereby designate Sommers Schwartz, P.C. and
Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP, to represent me in this action.

                                       (Please print legibly.)

Dated:

Signed:

Name (Print):

Address:

City, State, Zip Code:

Telephone No(s).:

Email:

Attorney:
